NON-FINAL OFFICE ACTION
Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 8,029,437 (the ‘437 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘437 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Pertinent Prosecution History
	US Patent Application number 11/206,562 (“the ‘362 application”) resulting in US Patent Number 7,530,945 (“the ‘945 patent”) which is the parent patent to the ‘437 patent, was filed 08/18/2005.  The first correspondence from the examiner included a requirement for restriction/election.1  The restriction was made between claims 1-6, drawn to an endoscope, and claims 7-13, drawn to a method for assembling an endoscope.  Applicant elected the invention of Group II, claims 7-13.2
	The ‘362 application was allowed according to the examiner since,
The prior art does not teach or fairly suggest the method for assembling an endoscope as recited in claims 7-13 of the instant invention comprising, inter alia a method for assembling an endoscope having a tubular shaft and an optical system having several components, wherein the components are contained in an interior of the tubular shaft, the components of the optical system are at least partially surrounded by a tube made of both a transparent and a shrunk material comprising the steps of: placing the components into the transparent and shrinkable material, shrinking the material of the tube to secure the components relative to one another, then checking the position of the components relative to each other through the transparent material of the shrink tube, prior to inserting the unit into the tubular shaft.

No prior art was applied to the claims and claims 1-6 were cancelled via examiner’s amendment
in the same notice of allowance as those claims were drawn to a non-elected invention.3
	US Patent Application number 12/413,891 (“the ‘891 application”) resulting in the ‘437 patent was filed 03/30/2009 as a division to the ‘562 application containing claims drawn to the non-elected invention of the ‘362 application.  The claims were allowed without a written reasons for allowance; however, the allowance was in response to an amendment to the claims that included the new limitations of 1) the tubular shaft “having an
inside face,” 1) said components “comprising at least two of the following: a lens, a spacer, a
diaphragm, a prism and a filter, said components directly” surrounded by a support piece made of a shrunk material;” and iii) “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft” for claim 1 and i) the tubular shaft having an interior “and an inside face,” ii) “the plurality of components comprising at least two of the following: a lens, a spacer, a diaphragm, a prism and a filter”; “said shrunk material directly surrounding said plurality of components”; and “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft” for patented claim 8.4  Applicant in their currently filed remarks stated how the prior art failed to teach these limitations.  
	A request for inter partes reexamination of the ‘437 patent (Reexamination control number 95/002,301, “the ‘2301 reexam”) was filed 09/14/2012 which was ordered.  The prosecution of the ‘2301 reexam concluded with the United States Court of Appeals for the Federal Circuit (CAFC) Judgement entered on 02/03/2016 affirming the Patent Trial and Appeal Board (PTAB) Decision of 03/17/2015 affirming the examiner.  The Right of Appeal Notice mailed 09/26/2013 indicated that claims 1-7 were not subject to reexamination, 8-14 were patentable as amended and new claims 15-21 were rejected.  Patent owner had amended independent claim 8 to delete the claim limitations of [either] and [or translucent] and dependent claims 9 through 13 to delete the claim limitations of [or translucent].5  Claim 14 was allowable based on its dependency from amended claim 8.  Without this amendment claims 8-14 were only afforded a prior date of 03/30/2009, the filing date of the ‘891 application.6  Once the claims were amended as indicated, they were afforded priority back to 01/29/2004 thereby rendering previously applied prior art no longer available.7
	A first reissue application, 13/921,884 (“the ‘884 reissue application”) was filed 06/19/2013.  The ‘884 reissue application resulted in Reissue Patent RE47004 which contained original claims 1-14 (including the Reexamination Certificate) and added new claims 15-32.  The reissue application was filed in order to correct an error in the original patent claims that the patentee claimed less than they had a right to claim, specifically the limitation of “transparent” in original claim 1.  Therefore, independent claims 15 and 23 issued without the limitation of “transparent” among other changes to the claims.  During the prosecution of the ‘884 reissue application, applicant amended the claims to add the limitation of “permits a visual check” and “permits a visual inspection” to independent claims 15 and 24, respectively, in order to define the claims over the prior art.  As stated in the Remarks filed 06/23/2017, page. 8, “[t]hese amendments are made for the purpose of even further distinguishing over the cited references.”8  
	A second continuation reissue application, 16/114,949 (“the ‘949 reissue application”) was filed 08/28/2018.  The ‘949 reissue application resulted in Reissue Patent RE48363 which added new claims 15-34.  The reissue application was filed in order to correct an error in the original patent claims that the patentee claimed less than they had a right to claim, specifically the limitation of “a support piece” in original claim 1.  Therefore, independent claims 15 and 26 issued without the limitation of “a support piece” among other changes to the claims.

Error Statement
	Claims 15-26 are rejected under 35 USC 251 in that this reissue application is not correcting an error correctable by reissue of the original patent.  The Declaration filed 12/04/2020 states that the error resides in “Applicant claim[ing] less than it had a right to claim.  For example, U.S. Pat. No. 8,029,437 contains overlooked aspects that were unclaimed in the patent as issued…”.  Further, Applicant characterizes new claims 15-19, 20-24 and 25-26 as separation inventions in their remarks filed with the preliminary amendment.  See Remarks filed 12/04/2020, pages 7-9.  
	However, as detailed by MPEP 1412.01.I, 
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. 

[Emphasis Added]  In this case, a restriction requirement was made in the ‘362 application (parent patent to the patent currently seeking reissue).  See Pertinent Prosecution History above.  Even though Applicant asserts these separate inventions were not claimed during the prosecution history of the ‘437 patent, the correct course of action would have been to file continuation and divisional applications to pursue those inventions.  Failure to file a continuation and divisional application is not an error correctable by reissue.  
	Additionally, these separate inventions cannot be characterized as overlooked aspects since the claimed subject matter had already been claimed in a previous application.   The ‘562 application included claims drawn to the retaining device in the claims filed 08/18/2005, claims 8-12.  
Claims 15-26 are rejected as being based upon a defective reissue declaration under 35 USC § 251.  See 37 CFR § 1.175.  The error statement in the Declaration filed 12/04/2020 is defective in it lack of listing one original claim and actual claim language from that one original claim.    	
Recapture
In the event that claims 15-26 are not considered to be separation inventions from claims presented during the original prosecution; then claims 15-26 have been evaluated for impermissible recapture.  Claims 15-26  are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	
Step 1: Independent claim 15, 20 and 25, and therefore claims 16-19, 21-24 and 26 are broader than original patent claims 1 and 8.  Claim 15 does not include the claim limitations of “the tubular shaft having an inside face,” “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft;” and “optical system is enclosed by and in contact with said shrunk material prior to insertion into said interior of said tubular shaft, for allowing a visual check of a position of said components relative to one another.”  Claim 20 does not include the claim limitations of “the tubular shaft having an inside face,” “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft;” and “optical system is enclosed by and in contact with said shrunk material prior to insertion into said interior of said tubular shaft, for allowing a visual check of a position of said components relative to one another.”  Claim 25 does not include the limitations of ““said optical system is enclosed by and in contact with said shrunk material.”
Therefore step 1 of the three-step test is met for claims 15-26.

	Step 2: In the prosecution of US Application 12/413,891 (“the ‘891 application”) resulting in the ‘437 patent and the prosecution of reissue application 13/921,884 resulting in RE47044, applicant relied upon the limitations of “said components directly surrounded by a support piece made of shrunk material” and “said tubing containing said components of said optical system has been shrunk prior to inserting said tube into said interior of said tubular shaft” in order to gain allowance of claim 1; and “said optical system is enclosed by and in contact with said shrunk material prior to insertion into said interior of said tubular shaft” and visual inspection “may be conducted prior to insertion into said interior of said tubular shaft” in order to gain allowance of claim 8.  These limitations are now not included or partially included in the amended claims submitted for reissue.
In the arguments filed 5/6/11 in the ‘981 application, Applicant argues that the prior art failed to disclose, among other limitations, “components directly surrounded by a support piece made of shrunk material.”    Specifically, a distinction is drawn between the prior art and the claimed invention in Applicant’s statement that “The outer sleeve 23 [of Konwitz] does not surround the components of claims 1 and 7 [issued claim 8], but rather, only surrounds an optical fiber.”  Applicant further argues that “Konwitz also fails to disclose that the components are directly surrounded by a support piece made of shrunk material.  Rather, Konwitz discloses an outer tube made of a cover of shrunk material but this outer sleeve 23 is not in direct contact with the component (e.g. the inner light fiber 11).”  See the ‘891 application Argument/Remarks filed 5/6/11, p. 6.
Likewise in the prosecution of the ‘884 application, Applicant argues that the prior art failed to disclose, among other limitations,
The cited reference fail to disclose or suggest the feature of amended claim 15 that recites a “tube containing said components of said optical system has been shrunk prior to inserting said tube into said interior of said tubular shaft, and the material of the tube permits a visual check of a position of said components relative to one another through the material of the tube”
Emphasis added.  
	The above claim language removed from claims 1 and 8 which resulted in the broadening of claims 15-26 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 15-26.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
During the prosecution of the ‘437 patent and RE47044, Applicant specifically argued that the prior art did not disclose “said components directly surrounded by a support piece made of shrunk material” and “said tubing containing said components of said optical system has been shrunk prior to inserting said tube into said interior of said tubular shaft” which was part of original patent claim 1; and said “optical system is enclosed by and in contact with said shrunk material prior to insertion into said interior of said tubular shaft” which was part of original patent claim 8.  Therefore, Applicant is not permitted to remove these limitations without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 15-26.

	The omission of these limitations from amended claims 15-26 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 15-26 are rejected under 35 U.S.C. 251 as indicated above.  

Application Data Sheet
	The ADS filed 12/04/2020 is objected to.  The Domestic Benefit/National Stage Information section of the ADS filed 12/4/2020 is not accurate which has resulted in an inaccurate priority chain on the filing receipt mailed 12/09/2020.
	Specifically, the current reissue application number should be used on the ADS in order achieve utmost clarity.  Prior Application Number 16/114/949 has issued as Reissue Patent No. 48363.  The reissue patent no. and date of issue should be reflected on a corrected ADS.  Prior Application Number 13/921,884 has issued as Reissue Patent No. 47044.  The reissue patent no. and date of issue should be reflected on a corrected ADS.  Prior Application Number 11/206,562 was not abandoned as indicated on the ADS, rather Application Number 11/206,562 issued as Patent No. 7,530,945.  This should be corrected on a newly submitted ADS.  Prior Application 12/413,891 being a division of Application 11/206,562 is listed three times and incorrectly listed as abandoned.  These multiple entries need to be eliminated.  
Applicant is reminded to file a request for corrected filing receipt.  A request for corrected filing receipt is the only way the filing receipt will be updated to reflect the corrected priority chain in a newly submitted ADS.  

Amendment to Specification
	The amendment to the first paragraph of the specification filed 12/04/2020 needs to be updated with the newly issued reissue patent numbers.  
		
Information Disclosure Statement
	It is noted that no Information Disclosure Statement (IDS) has been filed in this reissue application.  Filing an IDS would ensure that pertinent prior art be included on the face of any subsequent reissue patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:
/Patricia L Engle/Reexamination Specialist, Art Unit 3993  

/EILEEN D LILLIS/SPRS, Art Unit 3993    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the ‘562 application, Requirement for Restriction/Election mailed 07/24/2008, page 2.  
        2 See the ‘562 application, Response to Election /Restriction, page 1.
        3 See the ‘562 application, NOA mailed 03/31/2008.
        4 See the ‘891 application, amendment and arguments filed 05/06/2011.
        5 See the ‘2301 reexam amendment filed 02/19/2013.
        6 See the ‘2301 reexam Non-Final Action mailed 11/20/2012, page 6.
        7 See the ‘2301 reexam Action Closing Prosecution mailed 07/01/2013, pages 4-5.
        8 See the ‘884 reissue application, Remarks filed 06/23/2017, page 8.